DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 & 14 require the first filter region to be ‘configured for’ radiation compensation of a head to be scanned and the second filter region to be ‘configured for’ radiation compensation of a body to be scanned.  It is unclear what is required to ‘configure’ these regions for said purposes.  Although some embodiments disclose physical differences between the regions, like differences in curvature and/or material, other embodiments specifically require these regions be structurally identical, see for example the overlapping regions of figures 3 and 6-7, which require portions of a region must be simultaneously configured for both scan fields. For the purposes of comparison to the prior art, it will be assumed that any filter regions that can form different irradiation fields read on the claims.
Claims 5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 17 reference curvatures ‘allowable’ for use with a head or body, but neither the claims nor the disclosure detail what makes a curvature ‘allowable’ and there is no standard procedure in the art for determining an ‘allowable’ amount of curvature for a head or body scan.  Therefore it is unclear what curvatures would be covered by the claim limitations.  For the sake of comparison to the prior art, it will be assumed that the claim limitations read on any filter with the same curvature for both the first and second curved surfaces.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, 9, 12-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,317,918 (the ‘918 patent).
Regarding claim 1, the ‘918 patent discloses a bowtie filter, comprising: a filter body, wherein includes at least two filter regions (fig. 5 & 6, regions 100, 102); each of the least two filter regions is in contact with or partially coincident with an adjacent filter region (fig. 5 & 6), and every two adjacent filter regions have different radiation compensation amounts (‘More specifically, the shape and material composition of respective portions 100 and 102 are configured so that unique, or different, quality and intensity beams are created by filter assembly 92 based upon the position the movable filter 98.’).
Regarding claim 2, the ‘918 patent discloses the bowtie filter according to claim 1, wherein the at least two filter regions include at least one first filter region configured for radiation compensation of a head to be scanned (‘x-ray beam 16 is filtered by second portion 102. The filtering by second portion 102 alters the x-ray beam so that, for example for the head scan’), and at least one second filter region configured for radiation compensation of a body to be scanned (‘x-ray beam 16 is radiated into first portion 100, for example for a body scan.’); and a surface of the first filter region configured for facing a radiation source is a first curved surface (fig. 5, element 102), a surface of the second filter region configured for facing the radiation source is a second curved surface (fig. 5, element 100), and a curvature center of the first curved surface and a curvature center of the second curved surface are in a same straight line or coincident (fig. 5, elements 100, 102).
Regarding claim 4, the ‘918 patent discloses the bowtie filter according to claim 2, wherein curvature of the first curved surface is different from curvature of the second curved surface, or a curvature variation of the first curved surface is different from a curvature variation of the second curved surface (fig. 5, elements 100 & 102, see also ‘More specifically, the shape and material composition of respective portions 100 and 102 are configured so that unique, or different, quality and intensity beams are created by filter assembly 92 based upon the position the movable filter 98.’).
Regarding claim 8, the ‘918 patent discloses the bowtie filter according to claim 1, wherein the filter body is a columnar filter body, and a cross section of the columnar filter body is in a bow-tie shape (fig. 5, element 98).
Regarding claim 9, the ‘918 patent discloses the bowtie filter according to claim 1, wherein the filter body includes at least one of an aluminum filter body, a ceramic filter body, or a Teflon filter body (‘In one embodiment, first portion 100 is configured as a bowtie filter and respective materials 110, 112, and 114 are graphite, aluminum, and copper.’ And ‘For example, second portion 102 is fabricated as a bowtie filter for generating a narrower x-ray beam and second portion filter material 120 is graphite and second filter material 122 is aluminum.’).
Regarding claim 12, the ‘918 patent discloses a radiation scanning apparatus, comprising: a radiation source (fig. 5 & 6, element 14); a bowtie filter, wherein the bowtie filter includes at least two filter regions (fig. 5 & 6, element 98, regions are 100 and 102); each of the at least two filter regions is in contact with or partially coincident with an adjacent filter region (fig. 5 & 6), and every two adjacent filter regions have different radiation compensation amounts (‘More specifically, the shape and material composition of respective portions 100 and 102 are configured so that unique, or different, quality and intensity beams are created by filter assembly 92 based upon the position the movable filter 98.’); and the bowtie filter is disposed at a light outlet side of the radiation source (fig. 5 & 6), and each filter region of the bowtie filter corresponds to a different irradiation field of the radiation source (‘Drive assembly 116 is configured to alter the z-axis position of movable filter 92 so that the intensity and quality of x-ray beam 16 can be altered.’).
Regarding claim 13, the ‘918 patent discloses a radiation scanning method comprising: determining a filter region from filter regions of the bowtie filter as a target filter region according to a scanning requirement of a user (‘More specifically, the scan type is initially determined using known selection criteria, or is prescribed by the operator, for example, a body scan.’); controlling radioactive rays emitted from a radiation source to pass through the target filter region to irradiate a portion to be scanned of the user, an irradiation field of the radiation source corresponding to the target filter region being a target irradiation field (‘Utilizing the scan type information, movable filter 92 is positioned so that x-ray beam 16 is filtered using the appropriate portion of movable filter 92’); and redetermining another filter region as the target filter region from the filter regions of the bowtie filter in a case where a scanning requirement of a user is changed, and correspondingly switching another irradiation field of the radiation source as the target irradiation field (‘If another type of scan is selected, for example, a head scan, the position of movable filter 92 is adjusted, or repositioned. More specifically, using drive assembly 116, the z-axis position of movable filter 92 is adjusted so that x-ray beam 16 is filtered by second portion 102.’).
Regarding claim 14, the ‘918 patent discloses the radiation scanning method according to claim 13, wherein in a case where the target filter region the bowtie filter is a first filter region configured for radiation compensation of a head to be scanned, the target irradiation field of the radiation source is a head irradiation field (‘x-ray beam 16 is filtered by second portion 102. The filtering by second portion 102 alters the x-ray beam so that, for example for the head scan’); and in a case where the target filter region the bowtie filter is a second filter region configured for radiation compensation of a body to be scanned, the target irradiation field of the radiation source in a body irradiation field (‘x-ray beam 16 is radiated into first portion 100, for example for a body scan.’).
Regarding claim 16, the ‘918 patent discloses the ‘918 patent discloses the radiation scanning method according to claim 13, wherein curvature of a first curved surface and curvature of a second curved surface are the same or different; and a curvature variation of the first curved surface and a curvature variation of the second curved surface are the same or different (fig. 5, elements 100 & 102, see also ‘More specifically, the shape and material composition of respective portions 100 and 102 are configured so that unique, or different, quality and intensity beams are created by filter assembly 92 based upon the position the movable filter 98.’).
Claim(s) 1-4, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0198319 (the ‘319 publication).
Regarding claim 1, the ‘319 publication discloses a bowtie filter, comprising: a filter body, wherein includes at least two filter regions; each of the least two filter regions is in contact with or partially coincident with an adjacent filter region, and every two adjacent filter regions have different radiation compensation amounts (fig. 10, element 154).
Regarding claim 2, the ‘319 publication discloses the bowtie filter according to claim 1, wherein the at least two filter regions include at least one first filter region configured for radiation compensation of a head to be scanned, and at least one second filter region configured for radiation compensation of a body to be scanned (‘Filter 148 is designed such that it may be translated in a direction along the z-axis of a radiographic imaging system. That is, filter 148 may be translated such that the attenuation achieved by filter 148 generally complements the attenuation pattern of the subject to be scanned. As a result, anatomical regions or organs sensitive to radiation exposure may be protected against unnecessary radiation exposure. Furthermore, filter 148 is configured to be translated in a transverse direction as well. As a result, filtration with respect to the attenuation pattern of the subject may be achieved. To further reduce radiation exposure to the subject, filter 148 may be repositioned as a function of view angle.’ P 49); and a surface of the first filter region configured for facing the radiation source is a first curved surface, a surface of the second filter region configured for facing the radiation source is a second curved surface, and curvature center of the first curved surface and a curvature center of the second curved surface are in a same straight line or coincident (fig. 10, element 154).
Regarding claim 3, the ‘319 publication discloses the bowtie filter according to claim 2, wherein curvature of the first curved surface is the same as curvature of the second curved surface, or a curvature variation of the first curved surface is the same as a curvature variation of the second curved surface (‘Filter 148 is designed such that it may be translated in a direction along the z-axis of a radiographic imaging system. That is, filter 148 may be translated such that the attenuation achieved by filter 148 generally complements the attenuation pattern of the subject to be scanned. As a result, anatomical regions or organs sensitive to radiation exposure may be protected against unnecessary radiation exposure. Furthermore, filter 148 is configured to be translated in a transverse direction as well. As a result, filtration with respect to the attenuation pattern of the subject may be achieved. To further reduce radiation exposure to the subject, filter 148 may be repositioned as a function of view angle.’ P 48).
Regarding claim 4, the ‘319 publication discloses the bowtie filter according to claim 2, wherein curvature of the first curved surface is different from curvature of the second curved surface, or a curvature variation of the first curved surface is different from a curvature variation of the second curved surface (‘As shown, filter 148 has a cross-section that narrows from the second end 152 to the first end 150.’ P 48).
Regarding claim 12, the ‘319 publication discloses a radiation scanning apparatus, comprising: a radiation source (fig. 1 & 2, element 14); a bowtie filter, wherein the bowtie filter includes at least two filter regions (fig. 1 & 2, element 15, see fig. 10 for regions); each of the at least two filter regions is in contact with or partially coincident with an adjacent filter region, and every two adjacent filter regions have different radiation compensation amounts (fig. 10, element 154); and the bowtie filter is disposed at a light outlet side of the radiation source (fig. 1 & 2), and each filter region of the bowtie filter corresponds to a different irradiation field of the radiation source (‘Filter 148 is designed such that it may be translated in a direction along the z-axis of a radiographic imaging system. That is, filter 148 may be translated such that the attenuation achieved by filter 148 generally complements the attenuation pattern of the subject to be scanned. As a result, anatomical regions or organs sensitive to radiation exposure may be protected against unnecessary radiation exposure. Furthermore, filter 148 is configured to be translated in a transverse direction as well. As a result, filtration with respect to the attenuation pattern of the subject may be achieved. To further reduce radiation exposure to the subject, filter 148 may be repositioned as a function of view angle.’ P 49).
Regarding claim 15, the ‘319 publication discloses the bowtie filter according to claim 4, wherein the first curved surface is smoothly in contact with an adjacent second curved surface in a case where the first curved surface is disposed adjacent to the second curved surface (fig. 10).
Claim(s) 1-3, 5-6, 9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0091017 (Friedlander et al.).
Regarding claim 1, Friedlander et al. discloses a bowtie filter, comprising: a filter body, wherein includes at least two filter regions (fig. 4, element 80, with first filter region being areas of thickness T2 to T3, second T1 to T3); each of the least two filter regions is in contact with or partially coincident with an adjacent filter region (fig. 4, element 80), and every two adjacent filter regions have different radiation compensation amounts (fig. 4, element 80, where it is understood that radiation compensation differs with thickness).
Regarding claim 2, Friedlander et al. disclose the bowtie filter according to claim 1, wherein the at least two filter regions include at least one first filter region configured for radiation compensation of a head to be scanned, and at least one second filter region configured for radiation compensation of a body to be scanned (‘Likewise, if the attenuating medium is a bowtie filter 80, if the first scan was through the center 82 of the filter 80, the filter 80 may be moved or adjusted so that the second scan passes through the edge 84 of the bowtie filter 80.’ P 45); and a surface of the first filter region configured for facing the radiation source is a first curved surface, a surface of the second filter region configured for facing the radiation source is a second curved surface, and curvature center of the first curved surface and a curvature center of the second curved surface are in a same straight line or coincident (fig. 4, element 80).
Regarding claim 3, Friedlander et al. disclose the bowtie filter according to claim 2, wherein curvature of the first curved surface is the same as curvature of the second curved surface, or a curvature variation is the same as a curvature variation of the first curved surface is the same as a curvature variation of the second curved surface (fig. 4, element 80).
Regarding claim 5, Friedlander et al. disclose the bowtie filter according to claim 2, wherein curvature of a curved surface allowable for the radiation compensation of the head to be scanned is a head applicable curvature ρt1, and curvature of a curved surface allowable for the radiation compensation of the body to be scanned is a body applicable curvature ρt2; and the curvature of the first curved surface and the curvature of the second curved surface are both the same as curvature ρ, wherein ρt2 is less than or equal to ρ, and ρ is less than ρt1 (fig. 4, element 80).
Regarding claim 6, Friedlander et al. disclose the bowtie filter according to claim 2, wherein a number of the first filter regions is one, and a number of the second filter regions is two; and the two second filter regions are respectively disposed on both sides of the first filter region (fig. 4, element 80, with first filter region being areas of thickness T2 to T3, second T1 to T3).
Regarding claim 9, Friedlander et al. disclose the bowtie filter according to claim 1, wherein the filter body includes at least one of an aluminum filter body, a ceramic filter body, or a Teflon filter body (‘one or more than one attenuating materials, such as aluminum, graphite, and/or Teflon.’ P 38).
Regarding claim 12, Friedlander et al. disclose a radiation scanning apparatus, comprising: a radiation source (fig. 1, element 12); a bowtie filter, wherein the bowtie filter includes at least two filter regions (fig. 4, element 80, with first filter region being areas of thickness T2 to T3, second T1 to T3); each of the at least two filter regions is in contact with or partially coincident with an adjacent filter region, and every two adjacent filter regions have different radiation compensation amounts (fig. 4, element 80); and the bowtie filter is disposed at a light outlet side of the radiation source (‘Turning to FIG. 4, in another embodiment the attenuating structure may be a bowtie filter 80 provided as part of the X-ray source 12 or source collimator 14 of the imaging system 10,’ P 38), and each filter region of the bowtie filter corresponds to a different irradiation field of the radiation source (fig. 4, element 80, where it is understood that radiation compensation differs with thickness).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-7, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,317,918 (the ‘918 patent).
Regarding claim 3, the ‘918 patent discloses the claimed invention except for wherein curvature of the first curved surface is the same as curvature of the second curved surface, or a curvature variation of the first curved surface is the same as a curvature variation of the second curved surface.  However, the ‘918 patent discloses that the differences in irradiation field are dependent not only on the shape of the filters but also the materials (‘More specifically, the shape and material composition of respective portions 100 and 102 are configured so that unique, or different, quality and intensity beams are created by filter assembly 92 based upon the position the movable filter 98.’).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the bowtie filter of the ‘918 patent to use the same curvature with differing materials because it is obvious to try, the variables to alter being two (material and shape).
Regarding claim 5, see analysis for claim 3 and 112 rejection.
Regarding claim 6, the ‘918 patent discloses the bowtie filter according to claim 2, wherein a number of the first filter regions is one, and a number of the second filter regions is two (‘In alternative embodiments, movable filter 92 may include any number of portions so that any number of unique quality and intensity beams may be radiated toward patient 22 and detector array 18. … provided for various specific types of scans, i.e., head portion scans or body portion scans.’); and the two second filter regions are respectively disposed on both sides of the first filter region (obvious as any order would work).
Regarding claim 7, the ‘918 patent discloses the bowtie filter according to claim 6, wherein curvature of the second curved surfaces of the two second filter regions are the same or different; or curvature variations of the second curved surfaces of the two second filter regions are the same or different (‘Particularly, the filter material and physical shape of each filter portion is configured so that a different quality and intensity x-ray beam is generated from the filtered x-ray beam radiated from an x-ray source.’).
Regarding claim 17, see analysis for claim 3 and 112 rejection.
Regarding claim 18, the ‘918 patent discloses the ‘918 patent discloses the radiation scanning method according to claim 14, wherein a number of the first filter regions is one, and a number of the second filter regions is two (‘In alternative embodiments, movable filter 92 may include any number of portions so that any number of unique quality and intensity beams may be radiated toward patient 22 and detector array 18. … provided for various specific types of scans, i.e., head portion scans or body portion scans.’); and the two second filter regions are respectively disposed on both sides of the first filter region (obvious because any order would work).
Regarding claim 19, the ‘918 patent discloses the ‘918 patent discloses the radiation scanning method according to claim 18, wherein curvature of second curved surfaces of the two second filter regions are the same or different; or curvature variations of the second curved surfaces of the two second filter regions are the same or different (‘Particularly, the filter material and physical shape of each filter portion is configured so that a different quality and intensity x-ray beam is generated from the filtered x-ray beam radiated from an x-ray source.’).
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the ‘918 patent or Friedlander et al. as applied to claim 1 above, and further in view of US 2014/00664445 (Adler).
Regarding claim 10, both the ‘918 patent and Friedlander et al. disclose the use of composite materials for the filter body, but neither specifically discloses a light-transmitting substrate doped with heavy metal compound particles (‘Further, one skilled in the art could select materials 110, 112, 114 from elements, compounds, or epoxy mixtures with approximately similar mass attenuation coefficients and adjust the thickness to compensate for material density differences.’ The ‘918 patent, ‘Any suitable radiation attenuating material or combination of materials, including suitable metallic materials, non-metallic materials, composite materials, synthetic materials, and so forth.’ Frielander et al., P 36).  Adler et al. discloses a light-transmitting substrate doped with heavy metal compound particles in an X-ray imaging system (‘lead-doped glass, which absorbs x-rays while transmitting the visible photons’ P 106).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the bowtie filters of the ‘918 patent or Friedlander et al. to use the material of Adler et al. so that visible light fields, often used in radiation apparatuses, could penetrate the filter.
Regarding claim 11, the ‘918 patent or Friedlander et al. in view of Adler disclose the claimed invention except for forming the regions by shaping the heavy metal compound particles in a corresponding region in the light-transmitting substrate, and one filter region has one corresponding region.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to shape the heavy metal compounds rather than the substrate since either would result in similar changes in X-ray absorption power.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881